Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/171,198 filed on 10/25/2018. 

Response to Amendments
This is in response to the amendments filed on 05/21/2021. Independent claims 1 and 11 have been amended. Claim 20 is cancelled. Claims 1-19 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1 -19 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record PORRAS; Phillip A. et al., Pub. No.: US 2016/0219048 A1, and KUMAR; Arun et al., Pub. No.: US 2020/0273449 A1 individually or in combination do not disclose the invention as filed. 
PORRAS discloses a technique of processing user input data voice or text, determining the data input intentions and applying a data protection policy to prevent data intrusion during voice recognizable digital applications. KUMAR discloses a technique of translating user input data into standard or most used terms. 
What is missing from the prior art is generating a data protection policy for a user’s written and or audio input in turn translated to standard or common terms and applying external parameters including industry type and regulatory requirements of the industry in the user’s intended context and executing the data protection policy.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1 and 11, and thereby claims 1 and 11 are considered allowable. The dependent claims which further limit claims 1 and 11 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 

/QUAZI FAROOQUI/
Examiner, Art Unit 2491